Citation Nr: 1210952	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1968 with subsequent service in the National Guard from 1969 to 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In March 2011, the Board issued a decision denying service connection.  The Veteran appealed the denials of service connection to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court granted a Joint Motion for Remand, vacating and remanding the Board's decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claims of service connection.  Specifically, a cardiac examination should be provided and opinions obtained to determine (1) whether the Veteran has ischemic heart disease and (2) whether the hypertension and heart disorder are related to service.  See 38 U.S.C.A. § 5103A(d).  The Board acknowledges that the record includes a finding that the Veteran has ischemic heart disease.  See June 2011 Disability Benefits Questionnaire.  This finding conflicts with previous medical findings which suggest no ischemia, however, and based on the opining physician's lack of review of the claims file and lack of explanation for how she determined the Veteran had ischemic heart disease, the Board finds another opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate medical professional to determine the nature and likely etiology of his heart disorder.  The examiner should review the claims file.  

(a) The examiner should list all appropriate diagnoses pertaining to the heart.  For each diagnosed disorder, the examiner should state whether the disorder is a type of ischemic heart disease.  The examiner should explicitly address whether the diagnosed Atrio Ventricular (AV) block is ischemic heart disease.  

(b) For any disorder that it not a type of ischemic heart disease, the examiner should state whether it is at least as likely as not that
      
      (i) the condition onset in or is causally related to the 
Air Force service (July 1965 to July 1968), to include  in-service herbicide exposure; or,  
		
      (ii) the condition onset in or was aggravated during 
      the National Guard service (July 1969 to August 
      2004) during a period of duty training.  
      
An explanation should be provided for each opinion expressed, preferably with discussion of the finding of a grade 2 functional apical murmur at the time of Reserve enlistment in July 1969 and the finding of First Degree AV block in March 1981.  

2.  Schedule the Veteran for an examination with an appropriate medical professional to determine the nature and likely etiology of his hypertension.  The examiner should review the claims file.  The examiner should state whether it is at least as likely as not that the hypertension 

(a) onset in or is causally related to the Air Force service (July 1965 to July 1968), to include in-service herbicide exposure; or,  

(b) onset in or was aggravated during the National Guard service (July 1969 to August 2004) during a period of active duty training; or,

(c). is caused or aggravated by the heart disorder.   
      
An explanation should be provided for each opinion expressed, preferably with discussion of the articles submitted by the Veteran which indicate that the Institute of Medicine found limited but suggestive evidence that individuals who were exposed to Agent Orange were more likely to develop hypertension.  

3.  Thereafter, readjudicate the claims with consideration of the evidence associated with the file after the June 2009 statement of the case, including the June 2011 Disability Benefits Questionnaire.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

